Citation Nr: 0029817	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from October 1940 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied a request to reopen a 
claim of entitlement to service connection for a right ankle 
injury.  

On March 31, 1998, the Board of Veterans' Appeals (Board) 
entered an appellate decision which affirmed the RO's March 
1995 rating decision.  However, in mid-February 1998, the 
veteran had submitted to the RO a request for a hearing 
before the Board.  The hearing request was not associated 
with the claims file prior to issuance of the Board decision.  
Therefore, the veteran was not afforded the Board hearing he 
had requested prior to the issuance of the Board decision.

In May 2000, the veteran was advised that he would be 
scheduled for a hearing before the Board, and was advised 
that, if he appeared for the hearing, the Board's decision of 
March 31, 1998 would be vacated and a new decision would be 
made. The veteran requested a hearing before the Board by 
videoconference.  The requested videoconference Board hearing 
was conducted by the undersigned Board member in September 
2000.

In view of the foregoing, and to ensure due process of law, 
the Board's decision dated March 31, 1998 is hereby vacated.  
See 38 U.S.C.A. §§ 7104(a), 7107 (b) (West 1991 & Supp. 
2000).  The March 31, 1998 decision is replaced by the 
following de novo decision of the undersigned Board Member, 
who conducted the veteran's September 2000 hearing before the 
Board.  

Inasmuch as the March 1998 Board decision has been vacated, 
and is replaced by the decision below, the May 4, 2000 Motion 
to Vacate submitted by the veteran's representative has, in 
effect, been granted.  

Inasmuch as the March 1998 Board decision has been vacated, 
and is replaced by the decision below, the veteran's motion 
for reconsideration, dated in April 1998 and received at the 
Board in May 1998, and the Board's August 1998 response 
treating that request as a motion to revise the March 1998 
Board decision on the basis of clear and unmistakable error, 
are also moot.


FINDINGS OF FACT

1.  Service connection for a right ankle disorder was denied 
by the Board in a May 1976 decision.

2.  The evidence and testimony submitted since May 1976 is 
new, in that it was not previously of record, and is 
probative, or material, to the issue, and must be considered 
in order to fairly adjudicate the merits of the claim.

3.  The medical evidence establishes that the veteran has 
traumatic arthritis of the right ankle, and there is no 
evidence that the veteran has incurred post-service injury to 
the right ankle.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision, as subsumed by the May 
1976 Board decision, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a right ankle injury, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000). 

3.  The veteran incurred traumatic arthritis of the right 
ankle in service or as a result of service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for residuals of a right 
ankle injury in a November 1974 rating decision.  The veteran 
appealed that determination.  In a May 1976 decision, the 
Board also denied service connection for a right ankle 
disorder.  Therefore, the RO's decision of November 1974, as 
subsumed by the May 1976 Board decision, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104 (2000).

When a claim to reopen is presented, VA must perform a three-
step analysis, the first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, the VA must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence."  Elkins, 12 Vet. 
App. at 218-19.  Third, if the claim is well grounded, the VA 
must comply with his duty to assist in the development of the 
claim under 38 U.S.C. § 5107(a), and then readjudicate the 
claim on the merits on the basis of all evidence of record.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the three-step analysis set forth in Elkins), 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
and third steps become applicable only when each preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

In the Board's May 1976 decision denying service connection 
for a right ankle disorder, it was noted that the veteran's 
service medical records were unavailable and presumed 
destroyed.  The Board considered statements from the veteran 
and his wife to the effect that the veteran suffered a right 
ankle injury in service and that the veteran had right ankle 
problems after service.  It also considered a January 1976 
statement from James T. Smith, M.D., indicating that he had 
treated the veteran from August 1973 for osteoarthritis of 
the right ankle.  The Board indicated that there was no 
medical evidence of an in-service ankle injury, no medical 
evidence that arthritis was manifest within one year of the 
veteran's separation, and no evidence of continuity of 
symptomatology after service until the diagnosis of 
osteoarthritis in August 1973, other than statements of the 
veteran and his spouse.  

Relevant evidence submitted or secured since the May 1976 
Board decision consists of the following: 1) medical records 
from Dr. Smith dated from August 1973 to June 1975, and a 
letter dated in August 1994; 2) records from J. Michael 
Harper, M.D., dated from May 1988 to September 1991; and, 3) 
the veteran's testimony at a hearing before the Board in 
September 2000.

The first question is whether the evidence submitted or 
secured after May 1976 is new.  The Board finds that records 
from Dr. Smith show that the veteran was treated for ankle 
pain beginning in 1973, and the veteran provided a history of 
injury in service.  In that respect, the records duplicate 
evidence previously considered by the Board and is therefore 
not new.  However, the remainder of the above-described 
evidence is new.

The next issue is whether Dr. Harper's records prove or tend 
to prove that the veteran suffered a right ankle injury in 
service, or that arthritis was manifest within one year after 
separation, or that the veteran had continuous symptoms 
following service.  These records indicate that the veteran 
reported having problems with his right ankle since jumping 
off a barrel while in service in 1944.  Dr. Harper diagnosed 
the veteran as having traumatic arthritis of the right ankle.  
His records reflect that the only incident of trauma noted 
was in service.  

The United States Court of Appeals for Veterans Claims 
(Court), in a recent decision, has stated that a medical 
diagnosis of traumatic arthritis, in conjunction with a 
medical history of only in-service trauma to that joint, is 
sufficient to imply that a claim for service connection for 
traumatic arthritis due to the in-service injury is well-
grounded.  Hodges v. West, 13 Vet. App. 287, 291 (2000) 
(discussion of in-service trauma followed by diagnosis of 
disorder due to trauma established well-grounded claim).  The 
Court's decision requires the Board to find that this 
evidence, which would be sufficient to well-ground an initial 
claim for service connection, is probative, and is sufficient 
to warrant granting the veteran's request to reopen this 
claim.  Therefore, the claim is reopened.

The veteran's testimony at a September 2000 videoconference 
Board hearing is also new.  The veteran testified to his 
recollection that he had ankle pain, off and on, from the 
time of his injury in service, and that the pain finally got 
so bad that he had to see a physician in 1973, although he 
had lived with the pain for years.  The veteran further 
testified that he did not injure his ankle again after 
service.  He testified that he worked as a salesman of 
plumbing supplies after service until he retired.  

The first post-service medical records which reflect a 
complaint of right ankle pain are dated in October 1973.  The 
records at that time reflect that the veteran provided a 
history of "old injury in service."  In 1990, Dr. Harper 
stated that the radiology reports "show a rather amazing 
looking joint.  The talus is canted into varus approximately 
5 degrees."  The diagnosis was traumatic arthritis of a 
subluxed right ankle.  In 1991, Dr. Harper noted that the 
veteran had "very severe advanced traumatic arthritis" of his 
right ankle.  

The veteran has not provided medical evidence of treatment 
prior to 1973, and has testified that he did not seek medical 
treatment for the ankle pain prior to that time.  The veteran 
has not submitted a medical opinion which states specifically 
that his current right ankle problem is due to the claimed 
injury in service.  However, all the medical evidence of 
record consistently reflects a diagnosis of traumatic 
arthritis.  Moreover, the medical evidence of record, 
including that prior to the veteran's initial claim for 
service connection, submitted in August 1974, consistently 
reflects that the veteran has provided a history of an injury 
to the right ankle in service.  

The veteran has testified that the service medical records, 
if available, would substantiate the history of right ankle 
injury.  However, the veteran's service medical records have 
not been located and are presumed destroyed in the 1973 fire 
at NPRC.  VA has attempted to obtain service medical 
information from alternate sources, but no records have been 
obtained.  The veteran has indicated that the right ankle 
injury was incurred while he was out in the field, and that 
he was not hospitalized, so the fact that no service medical 
records can be located from alternate sources is consistent 
with his account of the circumstances of the injury.  

The veteran has testified that he had an in-service injury to 
the right ankle.  He has also testified that he sustained no 
post-service trauma to the right ankle.  There is no contrary 
evidence of record.  The Board notes in particular that the 
medical description of the veteran's traumatic arthritis as 
"very severe" and "advanced" is consistent with the 
veteran's report of injury in service.

In summary, the evidence of record to support the veteran's 
claim consists primarily of medical history and testimony 
provided by the veteran, together with medical diagnosis of 
traumatic arthritis of the right ankle and medical evidence 
reflecting generally that the current right ankle disorder is 
consistent with the history of trauma provided by the 
veteran.  This medical evidence is sufficient to support a 
grant of service connection.

The only evidence which would allow more accurate analysis of 
the claim, the service medical records, are unavailable, such 
records apparently having been destroyed while in the 
possession of the government.  Although essentially all the 
evidence favorable to the claim is based on testimony or 
statements of the veteran or history provided by the veteran, 
there is no evidence of record which casts doubt on the 
veteran's credibility or is adverse to the veteran's claim.  
Moreover, the Board finds it significant that the arthritis 
of the right ankle has been characterized as traumatic in 
nature, reflecting that it is clearly the result of an 
injury. 

The absence of the service medical records cannot be the 
basis of a finding against the veteran.  In the absence of 
the service medical records, the evidence in this case is in 
equipoise.  Under these circumstances, statutory provisions 
require that reasonable doubt must be resolved in the 
veteran's favor.  Having resolved doubt in the veteran's 
favor, service connection for traumatic arthritis of the 
right ankle is warranted.  


ORDER

Service connection for traumatic arthritis of the right ankle 
is granted. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


